           Case 7:21-mj-01699-UA Document 3 Filed 02/17/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601


                                                   February 17, 2021


BY EMAIL
The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

   Re: United States v. Joseph Cimino,
      21 Mag. 1699

Dear Judge McCarthy,

   The Government respectfully requests that the currently sealed complaint in the above
referenced case be unsealed in advance of the defendant’s presentment on February 17, 2021.

                                            Very truly yours,

                                            AUDREY STRAUSS
                                            United States Attorney



                                         by: _____________________________
                                             Benjamin A. Gianforti
                                             Assistant United States Attorney
                                             (914) 993-1919




     SO ORDERED:

     ____________________________
        _____________________       2-17-21
     JUDITH C. McCARTHY
     United States Magistrate Judge
